Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Notice of Allowability 
1.	Preliminary Amendment filed 4/15/21 is acknowledged. Claims 1-23 are present and under consideration.
2.	Claims 1-23 are allowed, subject to the following Examiner’s Amendment.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone interview with Applicants’ representative Mark Polyakov on 8/16/2022.
Amend claim 7 as follows:
Claim 7, line 2, delete ‘REP1’ and replace with ‘RPE1’.
3.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various patent and non-patent data bases it is determined that claims 1-23 drawn to a modified yeast strain capable of growing in or fermenting a substrate solution to produce a fermentation product, the solution comprising at least ferulic acid and/or coniferyl aldehyde, the yeast strain having one or more modifications to provide: (a) a decrease in copy number or expression of a BNA7 gene; (b) an increase in copy number or expression of one or more pentose phosphate pathway genes; and/or (c) localization of one or more products of the pentose phosphate pathway genes to the mitochondria or endoplasmic reticulum; said pentose phosphate pathway genes selected from at least one of ZWF1, TKL1, RPE1 and GND1, wherein the copy number or expression of the gene or genes in (a) or (b) are measured relative to a parental yeast strain or a wild-type yeast strain, are unobvious and patentable over prior art of record.
	The closest prior art of record and cited in PCT search D1-LIU,"Applied Microbiology and Biotechnology, 5 March2011(05-03-2011), Vol.90, pp.809-825, D2-WO2018/083301A2(JEPPESEN et al.)11May2018 or D3- WOGULIS et al., ".Biochemistry,2008,Vol.47,pp.1608-1621, together or in combination do not make the invention obvious. 
4.	Drawings filed 4/15/21 are acknowledged.
5.	Information Disclosure Statement filed 11/2/21 is acknowledged. A signed copy is provided with this Office Action.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940